 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LOUIS E. BERSHELL, JR.,                           No. 2:19-cv-02143-KJM-CKD PS
12                      Plaintiff,
13          v.                                         ORDER
14   LOOMIS, GARDNER AND BRINKS
     ARMOURED, et al.,
15
                        Defendants.
16

17

18          Plaintiff is proceeding in this action pro se. Plaintiff has requested authority pursuant to

19   28 U.S.C. § 1915 to proceed in forma pauperis. This proceeding was referred to this court by

20   Local Rule 302(c)(21).

21          Plaintiff has submitted the affidavit required by § 1915(a) showing that plaintiff is unable

22   to prepay fees and costs or give security for them. (See ECF No. 2.) Accordingly, the request to

23   proceed in forma pauperis will be granted. 28 U.S.C. § 1915(a). Plaintiff’s second motion to

24   proceed in forma pauperis, ECF No. 3, will be denied as moot.

25          The federal in forma pauperis statute authorizes federal courts to dismiss a case if the

26   action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,

27   or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

28   § 1915(e)(2).
                                                      1
 1          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 3   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 4   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 5   490 U.S. at 327.

 6          In order to avoid dismissal for failure to state a claim a complaint must contain more than

 7   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

 8   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–57 (2007). In other words,

 9   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

10   statements do not suffice.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). Furthermore, a claim

11   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

12   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

13   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 129 S. Ct.

14   at 1949. When considering whether a complaint states a claim upon which relief can be granted,

15   the court must accept the allegations as true, Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007),

16   and construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

17   U.S. 232, 236 (1974).

18          The court finds the allegations in plaintiff’s complaint so vague and conclusory that it is

19   unable to determine whether the current action is frivolous or fails to state a claim for relief. The

20   court has determined that the complaint does not contain a short and plain statement as required
21   by Fed. R. Civ. P. 8(a)(2). Although the Federal Rules adopt a flexible pleading policy, a

22   complaint must give fair notice and state the elements of the claim plainly and succinctly. Jones

23   v. Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must allege with at

24   least some degree of particularity overt acts which each named defendant engaged in that support

25   plaintiff’s claim against the defendants. Id. Because plaintiff has failed to comply with the

26   requirements of Fed. R. Civ. P. 8(a)(2), the complaint must be dismissed. The court will,
27   however, grant leave to file an amended complaint.

28   ////
                                                       2
 1              If plaintiff chooses to amend the complaint, plaintiff must set forth the jurisdictional

 2   grounds upon which the court’s jurisdiction depends. Federal Rule of Civil Procedure 8(a).

 3   Further, plaintiff must demonstrate how the conduct complained of has resulted in a deprivation

 4   of plaintiff’s federal rights. See Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980).

 5              In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

 6   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

 7   complaint be complete in itself without reference to any prior pleading. This is because, as a

 8   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

 9   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

10   longer serves any function in the case. Therefore, in an amended complaint, as in an original

11   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

12              In accordance with the above, IT IS HEREBY ORDERED that:

13              1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is granted;

14              2. Plaintiff’s request to proceed in forma pauperis (ECF No. 3) is denied as moot;

15              3. Plaintiff’s complaint (ECF No. 1) is dismissed; and

16              4. Plaintiff is granted thirty days from the date of service of this order to file an amended

17   complaint that complies with the requirements of the Federal Rules of Civil Procedure, and the

18   Local Rules of Practice; the amended complaint must bear the docket number assigned this case

19   and must be labeled “Amended Complaint”; plaintiff must file an original and two copies of the

20   amended complaint; failure to file an amended complaint in accordance with this order will result
21   in a recommendation that this action be dismissed.

22   Dated: November 21, 2019
                                                           _____________________________________
23
                                                           CAROLYN K. DELANEY
24                                                         UNITED STATES MAGISTRATE JUDGE

25

26   15 bershell2143.ifp-lta

27

28
                                                           3
